Exhibit 10.4.1

IKANOS COMMUNICATIONS, INC.

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT FOR EMPLOYEES IN FRANCE

Unless otherwise defined herein, the terms defined in the amended and restated
2004 Equity Incentive Plan (the “US Plan”) and the Rules of the Ikanos
Communications, Inc. Amended and Restated 2004 Equity Incentive Plan for the
Grant of Stock Options to Employees in France (the “French Plan”and, in
conjunction with the US Plan, the “Plan”) will have the same defined meanings in
this Stock Option Agreement for Employees in France (the “Agreement”).

I.                    AGREEMENT

A.   Grant of Option.

The Administrator hereby grants to individual named in the Notice of Grant
attached as Part I of this Agreement (the “Participant”) an option (the
“Option”) to purchase the number of Shares, as set forth in the Notice of Grant,
at the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), determined in accordance with the conditions set forth under Section 4
of the French Plan, subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 20(c) of the US Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
will prevail.

B.   Exercise of Option.

1.   Right to Exercise.   This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. However, no vesting shall
occur prior to the first anniversary of the Effective Grant Date. Also, in the
event of death of a Participant, the option shall become immediately fully
vested and the heirs of the Participant shall have six months after the
Participant’s death to exercise the Option regardless of the option termination
date.

2.   Method of Exercise.   This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”) or in such
other form and manner as determined by the Administrator, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable withholding taxes. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws.


--------------------------------------------------------------------------------




C.   Method of Payment.

Payment of the aggregate Exercise Price will be by any of the following, or a
combination thereof, at the election of Participant:

1.      cash;

2.      check; or

3.      consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan.

D.   Restriction on Transfer of Shares.

Notwithstanding any provision in the US Plan to the contrary, the Participant
may not sell or transfer any Shares acquired under this Option until the fourth
anniversary of the Effective Grant Date, or if shorter, the time period
specified under Sections L.225-177 to L.225-186 of the French Commercial Code to
qualify for favorable French tax and social security treatment. If Participant
sells any Shares acquired under this Option before the fourth anniversary of the
Effective Grant Date, the Option may lose the favorable tax and social security
treatment in France applicable to options granted under Sections L.225-177 to
L.225-186 of the French Commercial Code, as amended, to eligible employees in
France who are French tax resident and/or subject to the French social security
contribution regime.

This restriction does not apply in the event of Participant’s death, Disability,
forced retirement or dismissal as defined by Section 91-ter of Exhibit II to the
French Tax Code and as set forth in the French Tax Circulars and subject to the
fulfillment of selected conditions for French qualified options. The Company may
require Participant to hold Shares acquired pursuant to exercise of the Option
with a stockbroker designated by the Company and/or the Company may place a
restrictive legend on the shares indicating that the conditions in this
paragraph must be satisfied prior to the transfer of Shares.

In specific situations defined under the French Plan, the Administrator may at
its sole discretion decide that such restriction on the sale of the Shares will
no longer apply.

E.   Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant.

F.   Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, except in the event of death, and may be exercised during such term only
in accordance with the Plan and the terms of this Agreement.

G.   Withholding Taxes.   Regardless of any action Company or Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the

2


--------------------------------------------------------------------------------




ultimate liability for all Tax-Related Items legally due by him or her is and
remains Participant’s responsibility and that Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Participant’s liability for Tax- Related Items.

Prior to exercise of the Option, Participant will pay or make adequate
arrangements satisfactory to Company and/or the Employer to satisfy all
withholding and payment on account obligations of Company and/or the Employer.
In this regard, Participant authorizes Company and/or the Employer to withhold
all applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid to Participant by Company and/or the
Employer or from proceeds of the sale of Shares. Alternatively, or in addition,
if permissible under local law, Company may (1) sell or arrange for the sale of
Shares that Participant acquires to meet the withholding obligation for
Tax-Related Items, and/or (2) withhold in Shares, provided that Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount. Finally, Participant will pay to Company or the Employer any amount of
Tax-Related Items that Company or the Employer may be required to withhold as a
result of Participant’s participation in the Plan or Participant’s purchase of
Shares that cannot be satisfied by the means previously described. Company may
refuse to honor the exercise and refuse to deliver the Shares if Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items as described in this section.

H.   Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

I.   NO GUARANTEE OF CONTINUED SERVICE.

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE EMPLOYER (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE IN ACCORDANCE WITH APPLICABLE LAW.

3


--------------------------------------------------------------------------------




J.   Nature of Grant.   In accepting the grant, Participant acknowledges that:

1.      the Plan is established voluntarily by Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Company at
any time, unless otherwise provided in the Plan and this Agreement;

2.      the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;

3.      all decisions with respect to future option grants, if any, will be at
the sole discretion of Company;

4.      the Participant’s participation in the Plan will not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Participant’s employment relationship at any time with
or without cause;

5.      the Participant is voluntarily participating in the Plan;

6.      the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;

7.      the Option is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for Company or the Employer;

8.      in the event that Participant is not an employee of Company, the Option
grant will not be interpreted to form an employment contract or relationship
with Company; and furthermore, the Option grant will not be interpreted to form
an employment contract with the Employer or any Subsidiary or affiliate of
Company;

9.      the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

10.    if the underlying Shares do not increase in value, the Option will have
no value;

11.    if Participant exercises his or her Option and obtain Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the exercise price;

12.    in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares purchased through exercise of the Option
resulting from termination of Participant’s employment by Company or the
Employer (for any reason whatsoever) and Participant irrevocably releases
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have

4


--------------------------------------------------------------------------------




arisen, then, by signing this Agreement, Participant will be deemed irrevocably
to have waived his or her entitlement to pursue such claim; and

13.    in the event of termination of Participant’s employment, Participant’s
right to receive the Option and vest in the Option under the Plan, if any, will
terminate effective as of the date that Participant is no longer actively
employed; furthermore, in the event of termination of employment, Participant’s
right to exercise the Option after termination of employment, if any, will be
measured by the date of termination of Participant’s active employment and will
not be extended by any notice period mandated under local law; the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively employed for purposes of his or her Option grant.

K.   Data Privacy.   Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Employer, and Company and its subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

Participant understands that Company and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Participant understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Participant’s country or elsewhere, and that the recipients’country (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom Participant may elect to deposit any shares of stock
acquired upon exercise of the Option. Participant understands that Data will be
held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

L.   Electronic Delivery.   Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by

5


--------------------------------------------------------------------------------




electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by Company or
another third party designated by Company.

M.   Language.   If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

N.   Severability.   The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

[Remainder of Page Intentionally Left Blank]

6


--------------------------------------------------------------------------------




By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

PARTICIPANT:

 

IKANOS COMMUNICATIONS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 

 

 

Residence Address

 

 

 

 

 

 

7


--------------------------------------------------------------------------------


EXHIBIT A

IKANOS COMMUNICATIONS, INC.

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Ikanos Communications, Inc.
[ADDRESS]

Attention:

1.   Exercise of Option.   Effective as of today,
                                ,           , the undersigned (“Participant”)
hereby elects to purchase                              shares (the “Shares”) of
the Common Stock of Ikanos Communications, Inc. (the “Company”) under and
pursuant to the amended and restated 2004 Equity Incentive Plan (the “US Plan”),
the Rules of the Ikanos Communications, Inc. Amended and Restated 2004 Equity
Incentive Plan for the Grant of Stock Options to Employees in France (the
“French Plan”and, in conjunction with the US Plan, the “Plan”) and the Agreement
dated                  (the “Agreement”). The purchase price for the Shares will
be $                          , as required by the Agreement.

2.   Delivery of Payment.   Participant herewith delivers to the Company the
full purchase price for the Shares and any required withholding taxes to be paid
in connection with the exercise of the Option.

3.   Representations of Participant.   Participant acknowledges that Participant
has received, read and understood the Plan and the Agreement and agrees to abide
by and be bound by their terms and conditions.

4.   Rights as Stockholder.   Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the US
Plan.

5.   Tax Consultation.   Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.


--------------------------------------------------------------------------------




6.   Entire Agreement; Governing Law.   The Plan, French Plan and Agreement are
incorporated herein by reference. This Agreement, the Plan and the Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

IKANOS COMMUNICATIONS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

Print Name

 

Its

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

2


--------------------------------------------------------------------------------